Citation Nr: 1147092	
Decision Date: 12/28/11    Archive Date: 01/09/12

DOCKET NO.  10-00 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a left shoulder disability.

2.  Whether new and material evidence has been received to reopen a claim for service connection for residuals of a cervical spine injury.

3.  Whether new and material evidence has been received to reopen a claim for service connection for residuals of a head injury.

4.  Whether new and material evidence has been received to reopen a claim for service connection for residuals of a bruise to the left arm.


(The issue of entitlement to service connection for an acquired psychiatric disorder, to include undifferentiated schizophrenia and PTSD, will be the subject of a separate decision.)

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to May 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In the Veteran's VA Form 9, Appeal to the Board, received in January 2010, he requested a hearing before the Board at the RO.  In February 2010, the Veteran informed VA that he wanted a hearing in Washington, DC.  See hearing clarification response.  However, in June 2010, the Veteran submitted a VA Form 21-4138, Statement in Support of Claim, stating he wanted to cancel his Washington, DC, hearing request, as well as the local hearing that had been scheduled.  Thus, the Board finds there are no hearing requests pending at this time.

The Board notes that the Veteran has two, different representatives in connection with five issues currently before the Board.  In January 2008, the Veteran signed a VA Form 21-22a, Appointment of Attorney or Agent as Claimant's Representative, wherein he gave a private attorney "No Limitation" regarding the attorney's representation of the Veteran in connection with any and all issues before VA.  See id. in Volume 4 on left side of claims file.  However, in June 2010, the Veteran submitted a signed VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, wherein he gave the Disabled American Veterans the authority to represent him with all other issues before VA "EXCEPT Private Attorney representative for the issue of entitlement to service connection for Schizophrenia."  See id. in Volume 4 on left side of claims file; see also VA Form 21-4138, Statement in Support of Claim, dated June 8, 2010 (Veteran reiterating in clear terms who he wants to represent him for which claim(s)).  

Therefore, based upon the facts in the record as it currently stands, the Veteran is represented by the Disabled American Veterans in connection the four issues listed on the title page of this decision, and by a private attorney in connection with the claim for service connection for an acquired psychiatric disorder, to include undifferentiated schizophrenia and PTSD, which will be addressed in a separate decision.  

In a February 2010 rating decision, the RO denied reopening the claim for service connection for a lumbar spine disorder.  There is no indication in the record of the Veteran filing a notice of disagreement following the issuance of this rating decision.  Thus, this issue is not part of the current appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The four issues on appeal were last denied in an April 2005 Board decision.  In that decision, the Board denied reopening claims for service connection for a left shoulder disability and residuals of a bruise to the left arm and denied service connection for residuals of a head injury and a cervical spine disability.  

In December 2007, the Veteran submitted applications to reopen these claims.  The Board notes that the December 2007 informal claim is in Spanish, and this record has not been translated.  In April 2008, the RO sent the Veteran a letter, informing him of the evidence necessary to substantiate the claims.  However, the April 2008 letter does not properly notify the Veteran of the evidence and information that is necessary to reopen the claims and notify him of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefits that are being sought, as required by the holding in Kent v. Nicholson, 20 Vet. App. 1 (2006).  There, the United States Court of Appeals for Veterans Claims (Court) clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, the Secretary is required to look at the bases for the denial in the prior decision and to provide the Veteran with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Thus, a new letter must be sent to the Veteran that complies with this requirement.

Based on the Board's review of the record, the application to reopen the claim for service connection for a left shoulder disability was denied because of the lack of evidence of a nexus between a current disability and service.  See April 2005 Board decision at pages 16-17.  The application to reopen the claim for service connection for a bruise to the left arm was denied because of the lack of evidence of a current disability resulting from the bruise to the left arm that occurred in service.  Id. at pages 12-13.  The claim for service connection for residuals of a cervical spine injury was denied because of the lack of evidence of a nexus between a current disability and service.  Id. at pages 18-19.  Lastly, the claim for service connection for residuals of a head injury was denied because of the lack of evidence of a current disability resulting from the alleged injury.  Id. at pages 19-20.  

In January 1990, the Veteran stated that while he was on active duty, he fell off the barracks and injured his head, for which he was hospitalized "at least twice" while in service.  See VA Form 21-4138.  The hospitalization records are not part of the Veteran's service treatment records.  The Board will request that the Veteran provide VA with the name(s) of the hospital and approximate dates of the hospitalizations so that VA may attempt to obtain the hospitalization records.

In July 1998, the Veteran stated he had received treatment for his left arm disorder, left shoulder, and head and neck issues secondary to the in-service left arm injury at the New York, New York VA facility from 1973 to 1990, at the Ponce outpatient treatment clinic and the VAMC in Rio Piedras, Puerto Rico, from 1990 to the present.  See VA Form 9, Appeal to the Board.  Some of these treatment records are in the claims file; however, it is unclear whether VA has attempted to obtain all these identified records.  To ensure that VA meets its duty to assist, it will request that VA attempt to obtain all of these records. 

When the issue of entitlement to service connection for a psychiatric disorder was before the Court, the Veteran alleged that VA had failed to obtain "relevant" records in connection with the Veteran's claim.  Specifically, he stated he had put VA on notice that he was in receipt of Social Security Income benefits in 1990 and 1991 and that VA failed to obtain these relevant records.  See Appellant's Brief at pages 10-11.  However, the Court disagreed with the Veteran's allegation, noting that the Veteran had failed to establish the relevance of these records in connection with the issue on appeal pertaining to service connection for a psychiatric disorder.  See slip opinion on page 9.  The Court specifically stated that VA had no duty to assist the Veteran in obtaining these records and noted that the Veteran would have the opportunity to establish their relevance when the case was back before the Board.  Id.  While the issue before the Court was one of service connection for a psychiatric disorder, the Veteran has not alleged that these records are relevant to the issues pertaining to the left shoulder, cervical spine, head, and left arm.  In other words, the Veteran has not informed VA for what disability or disabilities he received these benefits.  Therefore, the Board will not request that the RO/AMC attempt to obtain the records, but will invite the Veteran to inform VA for what disability or disabilities he was awarded these benefits.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC should ensure that the notification requirements and development procedures contained in 38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102 , 3.159, 3.326(a) (2011); and specifically the Court's holding in Kent v. Nicholson, 20 Vet. App. 1 (2006) are fully met, particularly with respect to the Veteran's application to reopen his claims of entitlement to service connection for (i) a left shoulder disability; (ii) residuals of a cervical spine injury; (iii) residuals of a head injury; and (iv) residuals of a bruise to the left arm.  He should be notified of the bases for the prior denials and of the types of information and evidence sufficient to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  See page 4 of this remand for the bases for the prior denials.

2.  Inform the Veteran that in a January 1990 statement, he reported he had injured his head after falling off the barracks and was hospitalized "at least twice" during service and ask him to provide VA with the name(s) of the hospital and approximate dates of the hospitalizations so that VA may attempt to obtain the hospitalization records.  If the Veteran provides the information, the RO/AMC should attempt to obtain the hospitalization records.


3.  Obtain the relevant treatment records pertaining to treatment for left shoulder, cervical spine, head, and left arm disabilities from the following VA facilities: 

   (i) VA Medical Center in New York, New York, from 1973 to 1990; 
   
   (ii) VA outpatient clinic in Ponce, Puerto Rico, from 1990 to present; and 
   
   (iii) VA Medical Center in Rio Piedras and San Juan, Puerto Rico, from 1990 to present.  (Of record are VA treatment records from 1997 to 2006 from the San Juan, Puerto Rico, VA Medical Center).  

4.  If the Veteran has received non-VA treatment for the left shoulder, cervical spine, head, and left arm disorders, he should provide the RO/AMC with the name and address of the doctor(s) or the facility(ies), including permission to obtain the treatment records, and the RO/AMC should attempt to obtain the relevant records.

5.  The Veteran is invited to inform VA of what disability/disabilities upon which the award of Social Security benefits was/were granted in 1990/1991.  If the records are relevant to any of the issues on appeal, the RO/AMC should attempt to obtain the records in connection with a claim for Social Security benefits back in 1990 or 1991.

6.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted and readjudicate the Veteran's claims for whether new and material evidence has been received to reopen the claims for service connection for a left shoulder disability, residuals of a cervical spine injury, residuals of a head injury, and residuals of a bruise to the left arm.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

